Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-18-00538-CR

                                    IN RE Avery B. CRAWFORD

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 15, 2018

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           Relator filed a pro se petition for writ of mandamus asking this court to grant his motion to

dismiss his appointed trial counsel and grant his motion for change of venue.

           Although section 22.221 of the Texas Government Code grants courts of appeals

mandamus jurisdiction in criminal matters, an appellate court has no jurisdiction to remove

appointed counsel and appoint new counsel. See In re Burt, 05-16-01212-CV, 2016 WL 6135526,

at *1 (Tex. App.—Dallas Oct. 21, 2016, orig. proceeding) (mem. op.); Hebert v. Honorable Judge

of 208th Dist. Court of Harris Cty., 01-91-00052-CV, 1991 WL 22355, at *1 (Tex. App.—Houston

[1st Dist.] Feb. 21, 1991, orig. proceeding) (not designated for publication). The trial court has

the exclusive responsibility for appointing counsel to represent indigent defendants, even after the


1
  This proceeding arises out of Cause No. 2017CR10532 & 2017CR10534, styled The State of Texas v. Avery B.
Crawford, pending in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore
presiding.
                                                                                      04-18-00538-CR


appellate record has been filed. TEX. CODE CRIM. PROC. ANN. arts. 1.051(d), 26.04(c) (West. Supp.

2017); Watson v. State, No. 07-06-0414-CR, 2007 WL 313460, at *1 (Tex. App.—Amarillo Feb.

2, 2007, no pet.) (per curiam).

       Relator also asks this court to grant his motion to change venue. Relator is represented by

court-appointed trial counsel below; therefore, he is not entitled to hybrid representation. Patrick

v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid

representation means relator’s request for a change of venue will be treated as presenting nothing

for this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—

Houston [1st Dist.] 1994, orig. proceeding).

       Because we do not have jurisdiction to grant relator the relief he requests in his first issue

and because his second issue presents nothing for our review, we dismiss the petition for writ of

mandamus.

                                                  PER CURIAM

Do not Publish




                                                -2-